DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 01/15/2020.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 1, 4-8, and 11-15, 18-21 have been considered but are moot because the new ground of rejection does not rely on the new collective references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 4-8, 11-15, 18-21 are rejected under 35 U.S.C 103 as being unpatentable over Duffy et al. (“Duffy”, US Pat 696550), in view of Markwoski et al. (“Markwoski”, US Pat 6696882), Leurkens (“Leurkens”, US Pat 10199936) and Tschirhart (US Pub 2016/0126837)
Regarding claim 1, Duffy teaches (Fig. 1-21) a circuit (600) comprising: a voltage regulator (two phases of 661 and 570) having an output coupled to a power rail (rail between 572 and 545, for each phase); and a switching energy source (662 vs.660 operation that regulates the taught voltage regulator 661 and 570) operating independently (function independently, since 660 is used for non-transient and 662 is used for transient regulation modes) and alongside the voltage regulator (661, 570) configured to provide a determined amount of energy to the power rail (rail between 572 and 545, for each phase) responsive to a current transient on the power rail  col. 10 L11-col. 13 L51), and wherein the switching energy source (662 vs.661 operation that regulates the taught voltage regulator 661 and 570) provides the determined amount of energy to the power rail (rail between 572 and 545) … conditions on the power rail following the current transient, the conditions including voltage levels, current levels, voltage rates of change, and current rates of change [Fig. 6, col. 10 L11-col. 13 L51, Regulation mode power IC 660 receives voltage level feedback via Vsense signal lines 671, via sensing voltage levels at the power regulator input to motherboard 520. Furthermore, microprocessor 530 may internally sense and report on the voltage regulation and provide this information over voltage feedback lines 631. The active transient response systems 400, 500, and 600 perform quiescent voltage regulation while monitoring for load transients. A transient condition may arise if, for example, microprocessor 530 begins to use an increased amount of current. In this event, the voltage level across load 530 immediately droops. The existence of transient activity is generally first detected by transient suppressor 540 and later detected by a power IC 662, although both monitor for transient activity at the same time. Early detection of transient activity by transient suppressor 540 is facilitated, by the proximity of the detection device to the load. Transient suppressor 540 is configured to respond to the transient activity by immediately sourcing or sinking current directly to the load. For example, if the voltage level began to drop, transient suppressor 540 would add current to the load to reduce the voltage drop. The current may be sourced in a high frequency stream of narrow pulses of charge injection. The direct sourcing or sinking of current to the load is a temporary activity. The current source/sink device may continue to provide current until the transient suppressor window comparator, discussed in detail below, no longer generates ATR signals. In another embodiment, the current source/sink device may provide current for a fixed or programmed period of time; 600’s DETAILED OPERATION OF 662 VS. 660 TO DETECT CONDITIONS ON THE POWER RAIL: (A) During transient regulation mode operation Power IC 662 generally detects transient activity later than 540. After 662 detects the transient activity, 662 generates and transmits to control IC 550 its own ATRH and ATRL signals. Until this point, control IC 550 has been driving a power IC response to the transient based on ATRLC/ATRHC signals from transient suppressor 540. Control IC 550 further determines an appropriate point in time for control IC 550 to handoff the transient suppressor ATRLC/ATRHC signals to the power IC ATRL/ATRH signals. An abrupt change in load current causes an abrupt deviation in the output voltage from the voltage set point. Conventional quiescent voltage regulation may eventually return the voltage to the desired set point, but typically 3 or more spikes/droops result from the A SPC, is configured to reduce the third spike/droop by providing an active voltage positioning feature. This feature provides an offset to the reference point by an amount proportional to the sensed load current step and thereby causes the loop to settle at approximately the peak of the third spike/droop. The actual load voltage set point remains at the original level because the voltage level provided by the SPC is offset by an additional amount proportional to sensed load current; VS. (B) During non-transient regulation mode operation, voltage and/or current are sensed to provide feedback on the voltage regulation process. Sensors may be physically located inside or outside of power IC 660, via feedback lines 671. Power IC 660 may include a window comparator configured to detect transient load events. Power IC 660 configured to derive a voltage error signal and provide the voltage error signal to Control IC 550. Power IC 660 also provide to control IC 550 a digital representation of the load current. Power IC 660 also be configured to drive control signals to the semiconductor power switches in power IC 660 to regulate the voltage. Control IC 550 suitably configured to receive the ATR signals from a window comparator and either alone or in combination with the digital voltage and current information received, the control IC adjust the load voltage, set voltage, or manipulate other system components as needed to coordinate precise control of the output voltage. Control IC 550 includes a digital compensator which receives the voltage error signal Verr and the active voltage positioning current signal, lavp. The Verr signal represents the difference between the reference voltage and the sensed load voltage. The lavp signal represents the scaled load current that provides the active voltage positioning offset to the reference voltage. The compensator is configured to, among other things, ensure stable operation of the SPC with a substantially small steady state ripple and fast transient response].
However, Duffy fails to teach a switching energy source … responsive to exceeding a determined rate of change for a current transient on the power rail, wherein a first voltage of a power input of the switching energy source is lower that a second voltage of a power input of the voltage regulator, and wherein the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient.
However, Markwoski teaches (Fig. 1-3, col. 3 L6-55, col. 4 L18-col. 5 L58) a switching energy source (18) … responsive to exceeding a determined rate of change for a current transient on the power rail (Vsub1), wherein a first voltage (62 vs. 64 of comparator 60 in 18) of a power input of the switching energy source (18:60) is lower that a second voltage (62 vs. 64 of comparator 60 in 18) of a power input of the voltage regulator (10, which is output of power converter 16:30a-d) [The transient override circuit 18 includes a comparator 60. The input terminals 62, 64 of the comparator 60 responsive to the load voltages, in another word output of regulator 16. The first input terminal 62 is coupled to an output terminal (+V.sub.out) of the voltage regulator circuit 10 via a resistor network 66, including resistors 68, 70. The resistor 70 of the network 66 is also connected to voltage rail V.sub.1. The second input terminal 64 of the comparator 60 is coupled to the output terminals of the voltage regulator circuit 10 via a delay circuit 72, including a resistor 74 and a capacitor 76. In operation, when no rapid changes in the load current are present, the power converter 16 operates under the feedback control loop associated with the control circuit 14 according to the standard mode of operation defined by the topology of the power converter 16. Under these conditions, the transient override circuit 18 is inactive, and the output of the comparator 60 is in the "low" state.   The voltage at the input terminal 64 of the comparator 60 remains substantially unchanged due to the capacitor 76 maintaining the value of the average output voltage. The voltage at the input terminal 62, however, decreases because it follows the load voltage. If the load voltage decline continues, the voltage at the input terminal 62 becomes lower that at the input terminal 64, thereby causing the output terminal of the comparator 60 to transition to a "high" state, thus biasing the switch 80 conductive and forcing all of the input terminals of the gate drivers 32a-d high via the diodes 82a-d. As a result, all phases are turned on and remain on regardless of the state of the control circuit 14. Thus, the transient override circuit 18 effectively overrides the control circuit 14, forcing all four buck converters 30a-d to simultaneously ramp up current in output inductors 38a-d. This state may be maintained until the voltage at the input terminal 62 becomes greater than the voltage at the input terminal 64, at which time the output of the comparator 60 transitions "low" and the switch 80 is unbiased, whereupon control is effectively returned to the control circuit 14. Thus, with the transient override circuit 18 of the present invention, when the load current changes rapidly, the curren3t in the output inductors 38a-d of the power converter 16 is increased very quickly to a level close to the full load value, and when the transient override circuit 18 disengages, the control circuit 14 restores the desired output voltage]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy’s taught circuit to include determined rate of change in a switching energy source and controlling two input comparison technique in the switching energy source, as disclosed by Markwoski, as doing so would have improved in biasing the control signal of the regulator during certain load voltage conditions, as taught by Markwoski (abstract). 
However, Duffy and Markwoski collectively fail to teach the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient.
However, Luerkens teaches (Fig. 5-6) the switching energy source (energy recovery element 50 i.e. inductor) in operation with 36 and 38) provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient (50 is used to enable de-rating of the preconditioner circuits 36 and 38 (used to suppress voltage or current transients)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy and Markwoski’ s collectively taught circuit to include the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient, as disclosed by Luerkens, as doing so would have improved in reducing energy and EMI losses due to dissipation in the power switches, as taught by Luerkens (abstract and col. 2 L10-24).
However, Duffy, Markwoski and Leurkens collectively fail to teach the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail.
However, Tschirhart teaches (Fig. 1-7) the switching energy source (FIG. 1-2, 7; 116) configured to provide a determined amount of energy to the power rail (VR2) responsive to exceeding a determined rate of change for a current transient (low power mode, Para 3, 5 & 24) on the power rail (VR2) (and switching energy source 116 also operating independently and alongside the voltage regulator 114, as shown in Fig. 7 where 102 vs. 312 ic controlled by controller 112).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Duffy, Markwoski and Leurken’s circuit to include the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail, as disclosed by Tschirhart, as doing so would have improved stability in overall circuit operation while maintaining power-saving states, as taught by Tschirhart (Para 3-5 and abstract).
Regarding claims 4, 11, 18, Duffy teaches a switching frequency (using 660) of the switching energy source is higher than a switching frequency of the voltage regulator (Fig. 6, col. 10 L11-col. 13 L51 and also see claim 1’s detail explanation)
Regarding claims 5, 12, 19, Duffy teaches (Fig. 12-15) the switching energy source includes multiple phases (Fig. 6, shows two phases); and each of the phases from the multiple phases are not interleaved.
Regarding claims 6, 13, 20, Duffy teaches the switching energy source (662, 661) is further configured to provide the determined amount of energy to the power rail (rail between 572 and 545) responsive to receiving an 
However, Duffy fails to teach the switching energy source based on a detection of the determined rate of change. 
However, Markwoski teaches the switching energy source (18) based on a detection of the determined rate of change (Vsub1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy’s taught circuit to include determined rate of change in a switching energy source and controlling two input comparison technique in the switching energy source, as disclosed by Markwoski, as doing so would have improved in biasing the control signal of the regulator during certain load voltage conditions, as taught by Markwoski (abstract). 
Regarding claims 7, 14, 21, Duffy teaches a detector (1650, 1642) configured to detect the current transient, and to provide an enable signal (1630 (also note more enable signals such as SDATA, SCLK, IDIG can be used)) responsive to detecting the current transient on the power rail; wherein the switching energy source (662, 661) is further configured to provide the determined amount of energy to the power rail (rail between 572 and 545) responsive to receiving the enable signal; and wherein, to detect the current transient on the power rail, the detector senses at least one of: the current transient on the power rail; a voltage transient (1629) on the power rail; a voltage change at a power input of the switching energy source (using 671); and a voltage change (631) at a power input of the voltage regulator.
However, Duffy fails to teach the switching energy source comprising a detector to detect rate of change for the current transient, and to provide an enable signal based on the exceeding of the determined rate of  based on a detection of the determined rate of change. 
However, Markwoski teaches the switching energy source (18) comprising a detector (60) to detect rate of change for the current transient, and to provide an enable signal based on the exceeding of the determined rate of  based on a detection of the determined rate of change. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy’s taught circuit to include determined rate of change in a switching energy 
Regarding claim 8, Duffy teaches (Fig. 1-21) a circuit comprising: a voltage regulator (two phases of 661 and 570) having an output coupled to a power rail (rail between 572 and 545); and a switching energy source (662 vs.660 operation that regulates the taught voltage regulator 661 and 570) operating independently (function independently, since 660 is used for non-transient and 662 is used for transient regulation modes) and alongside the voltage regulator (661, 570) configured to provide a determined amount of energy to the power rail responsive to a current transient on the power rail exceeding a determined rate of change (using 540-if the voltage level began to drop, transient suppressor 540 would add current to the load to reduce the voltage drop); and a timer circuit (550 (which is shown as SCLK used in 1630, in Fig. 16)) configured to turn off the switching energy source(662, 661, 570) a determined interval after the switching energy source (660 vs. 662) begins to provide the determined amount of energy to the power rail (rail between 572 and 545) [Fig. 6, col. 10 L11-col. 13 L51, Regulation mode power IC 660 receives voltage level feedback via Vsense signal lines 671, via sensing voltage levels at the power regulator input to motherboard 520. Furthermore, microprocessor 530 may internally sense and report on the voltage regulation and provide this information over voltage feedback lines 631. The active transient response systems 400, 500, and 600 perform quiescent voltage regulation while monitoring for load transients. A transient condition may arise if, for example, microprocessor 530 begins to use an increased amount of current. In this event, the voltage level across load 530 immediately droops. The existence of transient activity is generally first detected by transient suppressor 540 and later detected by a power IC 662, although both monitor for transient activity at the same time. Early detection of transient activity by transient suppressor 540 is facilitated, by the proximity of the detection device to the load. Transient suppressor 540 is configured to respond to the transient activity by immediately sourcing or sinking current directly to the load. For example, if the voltage level began to drop, transient suppressor 540 would add current to the load to reduce the voltage drop. The current may be sourced in a high frequency stream of narrow pulses of charge injection. The direct sourcing or sinking of current to the load is a temporary activity. The current source/sink device may continue to provide current until the transient suppressor window comparator, discussed in detail below, no longer generates ATR signals. In another embodiment, the current source/sink device may provide current for a fixed or programmed period of time; 600’s DETAILED OPERATION OF 662 VS. 660 TO DETECT CONDITIONS ON THE POWER RAIL: (A) During transient regulation mode operation Power IC 662 generally detects transient activity later than 540. After 662 detects the transient activity, 662 generates and transmits to control IC 550 its own ATRH and ATRL signals. Until this point, control IC 550 has been driving a power IC response to the transient based on ATRLC/ATRHC signals from transient suppressor an appropriate point in time for control IC 550 to handoff the transient suppressor ATRLC/ATRHC signals to the power IC ATRL/ATRH signals. An abrupt change in load current causes an abrupt deviation in the output voltage from the voltage set point. Conventional quiescent voltage regulation may eventually return the voltage to the desired set point, but typically 3 or more spikes/droops result from the transient activity. A SPC, is configured to reduce the third spike/droop by providing an active voltage positioning feature. This feature provides an offset to the reference point by an amount proportional to the sensed load current step and thereby causes the loop to settle at approximately the peak of the third spike/droop. The actual load voltage set point remains at the original level because the voltage level provided by the SPC is offset by an additional amount proportional to sensed load current; VS. (B) During non-transient regulation mode operation, voltage and/or current are sensed to provide feedback on the voltage regulation process. Sensors may be physically located inside or outside of power IC 660, via feedback lines 671. Power IC 660 may include a window comparator configured to detect transient load events. Power IC 660 configured to derive a voltage error signal and provide the voltage error signal to Control IC 550. Power IC 660 also provide to control IC 550 a digital representation of the load current. Power IC 660 also be configured to drive control signals to the semiconductor power switches in power IC 660 to regulate the voltage. Control IC 550 suitably configured to receive the ATR signals from a window comparator and either alone or in combination with the digital voltage and current information received, the control IC adjust the load voltage, set voltage, or manipulate other system components as needed to coordinate precise control of the output voltage. Control IC 550 includes a digital compensator which receives the voltage error signal Verr and the active voltage positioning current signal, lavp. The Verr signal represents the difference between the reference voltage and the sensed load voltage. The lavp signal represents the scaled load current that provides the active voltage positioning offset to the reference voltage. The compensator is configured to, among other things, ensure stable operation of the SPC with a substantially small steady state ripple and fast transient response].
However, Duffy fails to teach a switching energy source … responsive to exceeding a determined rate of change for a current transient on the power rail, wherein a first voltage of a power input of the switching energy source is lower that a second voltage of a power input of the voltage regulator, and wherein the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient.
However, Markwoski teaches the switching energy source (18) exceeding (using 60) a determined rate of change for a current transient on the power rail (Vsub1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy’s taught circuit to include determined rate of change in a switching energy source and controlling two input comparison technique in the switching energy source, as disclosed by Markwoski, as 
However, Duffy and Markwoski collectively fail to teach the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient.
However, Luerkens teaches (Fig. 5-6) the switching energy source (energy recovery element 50 i.e. inductor) in operation with 36 and 38) provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient (50 is used to enable de-rating of the preconditioner circuits 36 and 38 (used to suppress voltage or current transients)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy and Markwoski’ s collectively taught circuit to include the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient, as disclosed by Luerkens, as doing so would have improved in reducing energy and EMI losses due to dissipation in the power switches, as taught by Luerkens (abstract and col. 2 L10-24).
However, Duffy, Markwoski and Leurkens collectively fail to teach the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail.
However, Tschirhart teaches (Fig. 1-7) the switching energy source (FIG. 1-2, 7; 116) configured to provide a determined amount of energy to the power rail (VR2) responsive to exceeding a determined rate of change for a current transient (low power mode, Para 3, 5 & 24) on the power rail (VR2) (and switching energy source 116 also operating independently and alongside the voltage regulator 114, as shown in Fig. 7 where 102 vs. 312 ic controlled by controller 112).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Duffy, Markwoski and Leurken’s circuit to include the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail, as disclosed by Tschirhart, as doing so would have improved stability in overall circuit operation while maintaining power-saving states, as taught by Tschirhart (Para 3-5 and abstract).
claim 15, Duffy teaches (Fig. 1-21) a voltage regulation system comprising: a voltage regulator (two phases of 661 and 570) having an output coupled to a power rail (rail between 572 and 545); a switching energy source (662 vs.660 operation that regulates the taught voltage regulator 661 and 570) operating independently (function independently, since 660 is used for non-transient and 662 is used for transient regulation modes) and alongside the voltage regulator (661, 570) having an output coupled to a power rail (rail between 572 and 545, for each phase); a hardware processor (530); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (530) to cause the hardware processor to: detect a current transient (1638, 1650) on the power rail; identify that the current transient is exceeding a determined rate of change, and cause (1642, 1630) the switching energy source (662, 661) to provide a determined amount of energy to the power rail responsive to the identification (rail between 572 and 545) [a voltage of a power input of the switching energy source is … than a voltage of a power input of the voltage regulator (using 660 vs. 662 detects various load 530 transient conditions (voltage, current, frequency, etc), which is input of the switching energy source (660, 662), and based on the load’s requirements output selected controlled transient response (such as lowered current and/or voltage) to the taught voltage regulator. See, Fig. 6, col. 10 L11-col. 13 L51, Regulation mode power IC 660 receives voltage level feedback via Vsense signal lines 671, via sensing voltage levels at the power regulator input to motherboard 520. Furthermore, microprocessor 530 may internally sense and report on the voltage regulation and provide this information over voltage feedback lines 631. The active transient response systems 400, 500, and 600 perform quiescent voltage regulation while monitoring for load transients. A transient condition may arise if, for example, microprocessor 530 begins to use an increased amount of current. In this event, the voltage level across load 530 immediately droops. The existence of transient activity is generally first detected by transient suppressor 540 and later detected by a power IC 662, although both monitor for transient activity at the same time. Early detection of transient activity by transient suppressor 540 is facilitated, by the proximity of the detection device to the load. Transient suppressor 540 is configured to respond to the transient activity by immediately sourcing or sinking current directly to the load. For example, if the voltage level began to drop, transient suppressor 540 would add current to the load to reduce the voltage drop. The current may be sourced in a high frequency stream of narrow pulses of charge injection. The direct sourcing or sinking of current to the load is a temporary activity. The current source/sink device may continue to provide current until the transient suppressor window comparator, discussed in detail below, no longer generates ATR signals. In another embodiment, the current source/sink device may provide current for a fixed or programmed period of time; 600’s DETAILED OPERATION OF 662 VS. 660 TO DETECT CONDITIONS ON THE POWER RAIL: (A) During transient regulation mode operation Power IC 662 generally detects transient activity later than 540. After 662 detects the transient activity, 662 generates and transmits to control IC 550 its own an appropriate point in time for control IC 550 to handoff the transient suppressor ATRLC/ATRHC signals to the power IC ATRL/ATRH signals. An abrupt change in load current causes an abrupt deviation in the output voltage from the voltage set point. Conventional quiescent voltage regulation may eventually return the voltage to the desired set point, but typically 3 or more spikes/droops result from the transient activity. A SPC, is configured to reduce the third spike/droop by providing an active voltage positioning feature. This feature provides an offset to the reference point by an amount proportional to the sensed load current step and thereby causes the loop to settle at approximately the peak of the third spike/droop. The actual load voltage set point remains at the original level because the voltage level provided by the SPC is offset by an additional amount proportional to sensed load current; VS. (B) During non-transient regulation mode operation, voltage and/or current are sensed to provide feedback on the voltage regulation process. Sensors may be physically located inside or outside of power IC 660, via feedback lines 671. Power IC 660 may include a window comparator configured to detect transient load events. Power IC 660 configured to derive a voltage error signal and provide the voltage error signal to Control IC 550. Power IC 660 also provide to control IC 550 a digital representation of the load current. Power IC 660 also be configured to drive control signals to the semiconductor power switches in power IC 660 to regulate the voltage. Control IC 550 suitably configured to receive the ATR signals from a window comparator and either alone or in combination with the digital voltage and current information received, the control IC adjust the load voltage, set voltage, or manipulate other system components as needed to coordinate precise control of the output voltage. Control IC 550 includes a digital compensator which receives the voltage error signal Verr and the active voltage positioning current signal, lavp. The Verr signal represents the difference between the reference voltage and the sensed load voltage. The lavp signal represents the scaled load current that provides the active voltage positioning offset to the reference voltage. The compensator is configured to, among other things, ensure stable operation of the SPC with a substantially small steady state ripple and fast transient response].
However, Duffy fails to teach a switching energy source … responsive to exceeding a determined rate of change for a current transient on the power rail, wherein a first voltage of a power input of the switching energy source is lower that a second voltage of a power input of the voltage regulator, and wherein the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient.
However, Markwoski teaches (Fig. 1-3, col. 3 L6-55, col. 4 L18-col. 5 L58) a switching energy source (18) … responsive to exceeding a determined rate of change for a current transient on the power rail (Vsub1), wherein a first voltage (62 vs. 64 of comparator 60 in 18) of a power input of the switching energy source (18:60) is lower that The transient override circuit 18 includes a comparator 60. The input terminals 62, 64 of the comparator 60 responsive to the load voltages, in another word output of regulator 16. The first input terminal 62 is coupled to an output terminal (+V.sub.out) of the voltage regulator circuit 10 via a resistor network 66, including resistors 68, 70. The resistor 70 of the network 66 is also connected to voltage rail V.sub.1. The second input terminal 64 of the comparator 60 is coupled to the output terminals of the voltage regulator circuit 10 via a delay circuit 72, including a resistor 74 and a capacitor 76. In operation, when no rapid changes in the load current are present, the power converter 16 operates under the feedback control loop associated with the control circuit 14 according to the standard mode of operation defined by the topology of the power converter 16. Under these conditions, the transient override circuit 18 is inactive, and the output of the comparator 60 is in the "low" state.   The voltage at the input terminal 64 of the comparator 60 remains substantially unchanged due to the capacitor 76 maintaining the value of the average output voltage. The voltage at the input terminal 62, however, decreases because it follows the load voltage. If the load voltage decline continues, the voltage at the input terminal 62 becomes lower that at the input terminal 64, thereby causing the output terminal of the comparator 60 to transition to a "high" state, thus biasing the switch 80 conductive and forcing all of the input terminals of the gate drivers 32a-d high via the diodes 82a-d. As a result, all phases are turned on and remain on regardless of the state of the control circuit 14. Thus, the transient override circuit 18 effectively overrides the control circuit 14, forcing all four buck converters 30a-d to simultaneously ramp up current in output inductors 38a-d. This state may be maintained until the voltage at the input terminal 62 becomes greater than the voltage at the input terminal 64, at which time the output of the comparator 60 transitions "low" and the switch 80 is unbiased, whereupon control is effectively returned to the control circuit 14. Thus, with the transient override circuit 18 of the present invention, when the load current changes rapidly, the curren3t in the output inductors 38a-d of the power converter 16 is increased very quickly to a level close to the full load value, and when the transient override circuit 18 disengages, the control circuit 14 restores the desired output voltage]. M
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy’s taught circuit to include determined rate of change in a switching energy source and controlling two input comparison technique in the switching energy source, as disclosed by Markwoski, as doing so would have improved in biasing the control signal of the regulator during certain load voltage conditions, as taught by Markwoski (abstract). 
regardless of conditions on the power rail following the current transient.
However, Luerkens teaches (Fig. 5-6) the switching energy source (energy recovery element 50 i.e. inductor) in operation with 36 and 38) provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient (50 is used to enable de-rating of the preconditioner circuits 36 and 38 (used to suppress voltage or current transients)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention have made to have modified Duffy and Markwoski’ s collectively taught circuit to include the switching energy source provides the determined amount of energy to the power rail regardless of conditions on the power rail following the current transient, as disclosed by Luerkens, as doing so would have improved in reducing energy and EMI losses due to dissipation in the power switches, as taught by Luerkens (abstract and col. 2 L10-24).
However, Duffy, Markwoski and Leurkens collectively fail to teach the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail.
However, Tschirhart teaches (Fig. 1-7) the switching energy source (FIG. 1-2, 7; 116) configured to provide a determined amount of energy to the power rail (VR2) responsive to exceeding a determined rate of change for a current transient (low power mode, Para 3, 5 & 24) on the power rail (VR2) (and switching energy source 116 also operating independently and alongside the voltage regulator 114, as shown in Fig. 7 where 102 vs. 312 ic controlled by controller 112).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Duffy, Markwoski and Leurken’s circuit to include the switching energy source configured to provide a determined amount of energy to the power rail responsive to exceeding a determined rate of change for a current transient on the power rail, as disclosed by Tschirhart, as doing so would have improved stability in overall circuit operation while maintaining power-saving states, as taught by Tschirhart (Para 3-5 and abstract).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/05/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838